By the Court,

Nelson, Ch. J.
I .am of opinion the plaintiff is entitled to the judgment.
The defendants had no lien upon the flour beyond the advances for freight and charges. The acceptances for the $4,000 were given upon the personal credit'of Williams & Hitchcock; as there is nothing in the case providing for any specific security upon consignments thereafter to be made. The most that appears, is that payment was to be made by shipments of flour, in the course of the season.
The agreements between Williams & Hitchcock, and the plaintiff, in October, consummated by giving the draft and annexing thereto the bill of lading of the shipment in question, operated to pass the title to the latter ,• and as the defendants have failed to establish their lien, or any other paramount title to, or interest in the property, they must account to the owner for the net proceeds, or at least, to the amount of the draft, and interest, for the payment of which the flour was assigned as collateral security.
Judgment for the plaintiff.